United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2316
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Robert Eugene Hobbs,                     *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                                 Submitted: April 17, 1998
                                     Filed: May 6, 1998
                                   ___________

Before BEAM, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                           ___________

PER CURIAM.

      Robert Eugene Hobbs was convicted of conspiracy to distribute
methamphetamine in violation of 21 U.S.C. § 846, after the district court1 denied his
motion to suppress the fruits of a search of his home, which Hobbs claimed was not
properly knocked and announced. On appeal, he contends that the court erred in
discrediting his testimony and accepting the government's version of the facts. He also


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
challenges his sentence of 160 months' imprisonment, asserting error in the sentencing
court's2 application of the guidelines. Having carefully considered the arguments set
forth in the parties' briefs, we conclude that the district court did not err. Accordingly,
we affirm. See 8th Cir. R. 47B.


      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Charles R. Wolle, Chief United States District Judge for the
Southern District of Iowa.

                                           -2-